Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 1 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 2 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 3 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 4 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 5 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 6 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 7 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 8 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                           Document     Page 9 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                          Document      Page 10 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                          Document      Page 11 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                          Document      Page 12 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                          Document      Page 13 of 14
Case 17-20934   Doc 192   Filed 11/20/18 Entered 11/20/18 08:14:46   Desc Main
                          Document      Page 14 of 14
